Case: 14-5028   Document: 13     Page: 1   Filed: 06/12/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   BENJAMIN GAL-OR, VALERY SHERBAUM, AND
          MICHAEL LICHTSINDER,
              Plaintiffs-Appellants,

                            v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2014-5028
                 ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:09-cv-00869-SGB, Judge Susan G.
 Braden.
                ______________________

    Before NEWMAN, RADER, and CHEN, Circuit Judges.
 PER CURIAM.
                       ORDER
     The parties have responded to this court’s order con-
 cerning whether this appeal should be dismissed as
 premature.
     The plaintiffs appeal a November 21, 2013 United
 States Court of Federal Claims order dismissing their
Case: 14-5028         Document: 13    Page: 2    Filed: 06/12/2014



 2                                                  GAL-OR   v. US



 claims regarding trade secrets. Still pending before that
 court are patent infringement matters.
     This court ordinarily only has jurisdiction over ap-
 peals from “final decision[s]” of the Court of Federal
 Claims. 28 U.S.C. § 1295(a)(3) (2006) (“The United States
 Court of Appeals for the Federal Circuit shall have exclu-
 sive jurisdiction . . . of an appeal from a final decision of
 the United States Court of Federal Claims.”). The final
 judgment rule limits our jurisdiction to appeals from a
 decision or order that “‘ends the litigation on the merits
 and leaves nothing for the court to do but execute the
 judgment.’” Allen v. Principi, 237 F.3d 1368, 1372 (Fed.
 Cir. 2001) (quoting Firestone Tire & Rubber Co. v. Risjord,
 449 U.S. 368, 373 (1981)).
     Because there is no final judgment resolving all of the
 claims, we must dismiss this premature appeal. The
 plaintiffs may of course appeal following entry of a final
 judgment resolving all claims, when appropriate.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The appeal is dismissed.
       (2) Each side shall bear its own costs.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s26